Citation Nr: 9909457	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder 
(herniated nucleus pulposus of L5, S1).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active duty service from June 1987 to 
November 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

During the course of the appeal, the claim file was 
transferred to Atlanta, Georgia, and that RO maintains 
jurisdiction over the appeal.


REMAND

Service medical records show that in November 1989, the 
appellant complained of low back pain while running.  In 
December 1989, he complained of low back pain following a 
muscle contusion to the back.  On VA examination in April 
1993, about a year and a half after he was separated from the 
service, an accidental finding of herniated nucleus pulposus 
was made on MRI.  On VA examination in September 1994, he 
reported gradually developing low back pain since service.  
The Board requires medical opinion as to the relationship 
between the herniated nucleus pulposus of the low back and 
service.

Accordingly, the case is REMANDED for the following:

1.  The appellant should be afforded VA 
examination by an orthopedic specialist 
for the purpose of obtaining opinion as 
to whether the herniated nucleus pulposus 
began in service.  The claims file and a 
copy of this remand should be made 
available to the examiner.  Any indicated 
tests should be performed.  Following the 
examination, the orthopedist should 
answer the following question:  Is it at 
least as likely as not that the herniated 
nucleus pulposus of the low back was 
first manifested in service or was caused 
by the muscle contusion sustained by the 
appellant in service?  The reasoning that 
forms the basis of the opinion should be 
set forth.

2.  If the appellant fails to report for 
the scheduled VA examination, the RO 
should notify him of the requirements of 
38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause he 
may have had for missing the examination.

3. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




The case should then be returned to the Board, if in order, 
after completion of the usual adjudication procedures.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

 
- 4 -


- 1 -


